Citation Nr: 1628310	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-05 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida / South Georgia 
Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided at Capital Regional Medical Center on December 4, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1971 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 decision of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the unauthorized medical care that he received at Capital Regional Medical Center in Tallahassee, Florida, on December 4, 2011, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to one's life or health, and VA facilities were not feasibly available for treatment.


CONCLUSION OF LAW

The criteria have been met for payment or reimbursement of unauthorized medical expenses incurred at Capital Regional Medical Center in Tallahassee, Florida, on December 4, 2011.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1000-17.1008 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Payment or reimbursement under 38 U.S.C. 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to or prescribed for the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and 

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002.  

The Chief of the Health Administration Service or an equivalent official at the VA medical facility of jurisdiction will make all determinations regarding payment or reimbursement under 38 U.S.C. 1725, except that the designated VA clinician at the VA medical facility of jurisdiction will make determinations regarding §17.1002(b), (c), and (d).  38 C.F.R. § 17.1006.  

However, a medical finding of an emergency is not required.  Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).  In fact, section 17.1002(b) does not require that the treatment the veteran receives from the private facility be for an emergent condition.  That portion of the regulation clearly requires only that the Board determine whether, under the circumstances present at the time the veteran sought treatment at the private facility, a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  The Board must consider the claimant's state of mind at the time he sought private treatment and evaluate his actions in light of what a prudent layperson would do under the same circumstances.  Id. at 264, 266.

The events happening after the initial presentation for emergency treatment, such as the quick resolution of the presenting symptoms, are of limited relevance.  Swinney, 23 Vet. App. at 266.  However, when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider evidence regarding (a) whether the treatment ultimately rendered was for an emergent condition and (b) advice from physicians at the time that the medical condition was stable and needed no additional treatment.  Id. at 264-655.

The relevant facts in this case are not in dispute.  The evidence reflects that the Veteran sought treatment at the Capital Regional Medical Center Emergency Room on December 4, 2011, at 7:21 AM for "Acute right knee pain and left knee pain," as well as "Acute viral syndrome."  See December 2011 Capital Regional Medical Center Emergency Room Report (noting a registration time of 7:21 AM).  See also 38 C.F.R. § 17.1002(a) (concerning the reimbursement requirement that any emergency services be provided in a hospital emergency department held out as providing emergency care to the public).  Based on the results of bilateral knee x-rays, the treatment provider diagnosed osteoarthritis of the right and left knees.  See id.  The Veteran was treated with IV fluids and Toradol prior to his release.  Id.  

The record additionally reflects that the Veteran was receiving ongoing VA treatment in the two years prior to his seeking care at the private facility on December 4, 2011.  See, e.g., October 2011 VA Primary Care Treatment Notes; see also 38 C.F.R. § 17.1002(d) (requiring that the Veteran be enrolled in the VA health care system and that he received medical service through VA in the 24 months prior).  Further, his symptoms on December 4, 2011 were not related to an accident or work injury.  See December 2011 Billing Statement from Capital Regional Medical Center (noting that the Veteran was not employed); see also 38 C.F.R. § 17.1002(g) (requiring that the Veteran exhaust other potential avenues of recoupment if the condition for which he sought treatment was work-related or the result of an accident).  In addition, he had no health insurance coverage and he incurred, and is therefore financially liable for, medical expenses for emergency care that he received on December 4, 2011.  See December 2011 Billing Statement from Capital Regional Medical Center (reflecting that the Veteran had no insurance and indicating his responsibility for the final amount invoiced); see also 38 C.F.R. § 17.1002(e) and (f) (requiring that the Veteran be financially liable to the provider for the emergency treatment and that he has no coverage under a health-plan contract for any amount of reimbursement for the emergency treatment).  The Veteran is also not eligible for reimbursement under 38 U.S.C. 1728 (West 2014) for the emergency treatment provided, as he is not service connected for any knee condition or any additional disability resulting in fevers or viral infection.  See, e.g., July 2012 Rating Decision Codesheet (reflecting that the Veteran's sole service-connected disability is posttraumatic stress disorder (PTSD)).  See also 38 C.F.R. § 17.1002(h) (indicating that the Veteran cannot be eligible for reimbursement under 38 U.S.C. 1728, which, in pertinent part, provides reimbursement for private emergency treatment of service-connected disabilities).  

Accordingly, the resolution of this case turns upon the following determinations:  (1) whether the Veteran's treatment on December 4, 2011 was "for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health"; and (2) whether a VA or other federal facility/provider was "feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson."  See 38 C.F.R. § 17.1002(b), (c).  

As concerning the requisite severity of his condition, the Board notes that the governing regulation specifically states that the "standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part."  See 38 C.F.R. § 17.1002(b) (emphasis added).  In the instant case, the available medical records reflect that the emergency treatment provider identified two distinct acute pathologies, namely severe bilateral knee pain and a viral syndrome.  See December 2011 Capital Regional Medical Center Emergency Room Report.  See also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 24 (32 ed. 2012) (defining "acute" as "having a short and relatively severe course).  See, too, Swinney, 23 Vet. App. at 264-67 (emphasizing that section 17.1002(b) does not require that the treatment the veteran receives from the private facility be for an emergent condition; rather the only requirement is a finding that under the circumstances present at the time the veteran sought treatment at the private facility, a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life).  Accordingly, given the severe knee pain that the Veteran was experiencing at the time of his admission, considering that he required IV fluids for the treatment of his viral syndrome, in light of the findings of the treatment provider concerning the "acute" nature of his pathologies, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran was experiencing a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  See 38 C.F.R. § 17.1002(b).  

The Board further notes that, at the time the Veteran sought treatment, the nearest open VA facility that offered emergency care was either the Gainesville VA Medical Center (VAMC) (approximately 150 miles away) or the Lake City, VAMC (approximately 120 miles away).  See generally North Florida/South Georgia Veterans Health System, VA.GOV, http://www.northflorida.va.gov/ NORTHFLORIDA/index.asp (last accessed July 13, 2016, 5:35 PM).  Although there is an outpatient clinic in Tallahassee, Florida, the clinic has limited hours and was closed at the time the Veteran sought emergency treatment.  See id.  The Board thus finds that a VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available.  See 38 C.F.R. § 17.1002(c).  

Therefore, based on the foregoing, the Board concludes that entitlement to payment or reimbursement of the Veteran's unauthorized medical expenses incurred on December 4, 2011 at Capital Regional Medical Center is warranted.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at Capital Regional Medical Center in Tallahassee, Florida, on December 4, 2011, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


